     Case 2:18-cv-01389 Document 84 Filed 06/22/20 Page 1 of 1 PageID #: 813



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

LISA LIZOTTE, individually and
as parent and natural guardian
of WALTER LIZOTTE,

             Plaintiff,

v.                                      Civil Action No. 2:18-cv-01389

SHERIFF MICHAEL FINLEY (sic, Fridley),
Fayette County Sheriff’s Dept.,
DEPUTY JOSEPH A. YOUNG, Fayette County
Sheriff’s Office, DEPUTY STEVE K.
NEIL (sic, Neal), and STEVE KESSLER,
former Fayette County Sheriff,

             Defendants.


                       MEMORANDUM OPINION AND ORDER


             The parties having advised the court that the above-

styled case has settled, which matter is in the course of

resolution, it is hereby ORDERED that the final settlement

conference scheduled for 11:00 a.m. on June 22, 2020, is

continued to 11:00 a.m. on July 6, 2020, and the trial scheduled

for 9:30 a.m. on June 23, 2020, is continued to 9:30 a.m. on

July 7, 2020.


             The clerk is requested to transmit copies of this

order to all counsel of record and any unrepresented parties.


                                        Enter: June 22, 2020
